Citation Nr: 0108028	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the RO's April 1986 decision to reduce the veteran's 
disability evaluation for service-connected retinal 
detachment, post operative, from 30 percent to 20 percent, 
was clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1967 to January 
1969.  By a September 1998 rating decision, the RO determined 
that there was no clear and unmistakable error (CUE) in an 
April 4, 1986 rating decision which reduced the veteran's 
evaluation for retinal detachment, right eye, from 30 percent 
to 10 percent, effective July 1, 1986, which also resulted in 
termination of special monthly compensation.  By a June 1999 
rating decision, the RO found that there was clear and 
unmistakable error in the April 1986 rating decision, and 
found that a 20 percent evaluation should have been assigned 
instead of 10 percent, effective April 4, 1986.  The veteran 
disagreed with this determination in September 1999.  A 
statement of the case was issued in September 1999, and in 
November 1999 the veteran submitted a timely substantive 
appeal.  


FINDINGS OF FACT

1.  In an April 4, 1986 decision, the RO determined that the 
veteran's right eye disability had become less severe, and 
reduced the evaluation of that disability to 10 percent; the 
veteran did not initiate appeal of the April 1986 rating 
decision, and it became final.

2.  The April 1986 rating decision, as corrected by a June 
1999 decision which assigned a 20 percent evaluation, but did 
not restore a 30 percent evaluation, was not undebatably 
erroneous. 



CONCLUSION OF LAW

The unappealed April 1986 RO decision, as corrected by the 
June 1999 rating decision, which reduced the evaluation of 
the veteran's service-connected right eye retinal detachment, 
post operative, from 30 percent to 20 percent, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2000); 38 C.F.R. §§ 3.105(a), 3.344, 3.400, 4.84a, 
Diagnostic Code 6008 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran sustained a fall in service with a 
blow to the head.  Shortly thereafter, the veteran sought 
treatment for vision problems.  Retinal detachment, right 
eye, was diagnosed.  Surgery to reattach the retina was 
performed, but the veteran's right eye vision was reported as 
hand movement only at the time of separation examination in 
January 1969.  

On VA examination conducted in April 1969, the veteran had 
light perception only in the right eye, status post retinal 
detachment, postoperative.  She was unable to count fingers 
or detect hand movement.  In contrast, her corrected vision 
in the left eye was 20/20.  The examiner noted that the 
pupils reacted to light.  There was evidence of 
chorioretinitis and macular degeneration in the right eye.  
The examiner concluded that the veteran had myopia, of high 
degree, bilaterally, etiology unknown, and had retinal 
detachment, postoperative, with residuals of macular 
degeneration and defective vision of the right eye.  

The RO granted service connection for the veteran's 
postoperative retinal detachment of the right eye with 
residuals of macular degeneration and assigned a 30 percent 
evaluation, under 38 C.F.R. § 4.84a, Diagnostic Code 6008, 
and awarded special monthly compensation for the loss of use 
of one eye. 

There is no medical evidence of record regarding the 
veteran's right eye disability thereafter, from April 1996, 
until January 1986.  At that time, the veteran submitted a 
claim for an increased evaluation for right eye disability, 
and referenced VA outpatient treatment.

VA outpatient records dated in January 1986 reflect that the 
veteran sought treatment because she had to squint to see 
better.  Her right eye corrected visual acuity was 20/70, 
with distortion, and her left eye visual acuity, corrected, 
was 20/20.  The examiner noted that the retinal detachment 
repair site was flat and well attached, with some macular 
degeneration.

After reviewing this evidence, the RO scheduled a VA 
examination which was conducted in February 1986.  At that 
time, the veteran's right eye corrected vision was 20/70, 
with distortion.  There was a small lenticular opacity in the 
right eye.  The examiner noted that the veteran's visual 
field was unusual.  The visual field was described as 
"peripheral field cut" and decreased central visual acuity.  
The veteran's visual fields were plotted on a visual field 
chart, which was interpreted as showing a 28.5 percent 
average concentric contraction of the right visual field.  

In a rating decision entered in April 1986, the RO determined 
that the veteran's right eye had improved, and reduced the 
evaluation for her service-connected right eye disability to 
10 percent, effective July 1, 1986.  Special monthly 
compensation for loss of use of the right eye was terminated.  
In mid-April 1986, the veteran was notified that her 
disability evaluation was reduced to 10 percent, and was 
informed that she could submit evidence to show that the 
reduction should not be made.  The veteran was also informed 
that, if no additional evidence was submitted within 60 days, 
the reduction to 10 percent would be effective on July 1, 
1986.

In 1989, the veteran was found to have glaucoma.  At that 
time, her vision was 20/80, corrected, in the right eye.

In June 1998, the veteran and her representative submitted a 
claim that the April 1986 rating decision was clearly and 
unmistakably erroneous.  The RO determined, by a June 1999 
rating decision, that there was CUE in the failure to 
consider constriction of visual field when the 10 percent 
evaluation was assigned in the April 1986 rating decision.  
The RO concluded that a 20 percent evaluation should have 
been assigned effective July 1, 1986.  The RO restored a 20 
percent evaluation, but not the previous 30 percent rating, 
by a rating decision issued in June 1999, effective from July 
1, 1986.  

However, the veteran and her representative continue to 
assert that there is CUE in the reduction of a 30 evaluation 
to 20 percent, effective July 1, 1986, and assert that the 30 
percent evaluation is warranted because of that CUE.

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . .  38 U.S.C.A. § 5104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a) (2000).  The 
rating decision of April 1986 became final one year following 
the date of the April 1986 letter notifying the veteran of 
the determination.  An RO decision that has become final 
generally may not be reversed or amended in the absence of 
CUE.  See 38 U.S.C.A. § 5109A (West Supp. 2000) (codifying VA 
regulation 38 C.F.R. § 3.105(a)). 

CUE is defined as a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before VA, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).

The record to be reviewed for clear and unmistakable error in 
a final rating decision must be based on the record and the 
law that existed when the decision at issue was made.  To 
warrant revision of a rating decision on the grounds of CUE, 
there must have been an error in the adjudication of the 
claim which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Id.   

Examples of situations that are not CUE are: (1) change in 
diagnosis, such as a new medical diagnosis that "corrects" an 
earlier diagnosis which was considered in a final rating 
decision; (2) failure by VA to fulfill the duty to assist the 
claimant; or, (3) disagreement as to how the facts were 
weighed or evaluated.  See Luallen v. Brown, 8 Vet. App. 92, 
94 (1996).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e). 

The veteran and her representative argue that the RO 
committed error in its April 4, 1986 decision in several 
ways.  The veteran and her representative argue that the RO 
failed to comply with 38 C.F.R. § 3.344 (1986).  It is also 
argued that the RO did not afford the veteran proper notice 
prior to the reduction, as required by regulations at 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.400(r).  

Regarding the allegation, raised in a May 2000 statement, 
that the veteran was not afforded proper notice prior to the 
reduction, the Board notes that the veteran's representative 
based this argument on the version of 38 C.F.R. § 3.105 
currently in effect.  The representative correctly notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has interpreted the current provisions of 38 C.F.R. 
§ 3.105(e) and 3.400(r) as requiring 120 days' notice prior 
to reduction or discontinuance of certain compensation 
awards.  Brown v. Brown, 5 Vet. App. 413 (1993).  The 
provisions of 38 C.F.R. § 3.105(e) currently in effect 
specifically require that a claimant be provided 60 days' 
notice of a proposed reduction, followed by a 60-day waiting 
period before the rating decision which implements the 
proposed reduction may become effective. 

The Board notes, however, that the provisions of 38 C.F.R. 
§ 3.105 were revised after the rating decision at issue in 
this case was issued.  In 1986, 38 C.F.R. § 3.105(e) provided 
that where the reduction in evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction of compensation payments, the 
reduction would be made effective the last day of the month 
in which a 60-day period from date of notice to the payee 
expired.  The claimant would be given 60 days for the 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1986). The Board notes that the provisions of 38 C.F.R. 
§ 3.105 conformed with the statute then governing effective 
dates of reductions and discontinuance, 38 U.S.C. 
§ 3012(b)(6) (1982 & Supp. 1986).  

In this case, the veteran was notified in mid-April 1986 that 
a reduction would be effective July 1, 1986.  Thus, the 
veteran was afforded the requisite time period within which 
to submit additional supporting evidence.  The RO's April 
1986 determination was not effectuated until July 1, 1986.  
As the RO complied with the provisions in effect in 1986, 
notifying the veteran more than 60 days in advance of the 
effective date of the reduction, there was no CUE in relation 
to the notice provisions then in effect. 

In May 1998, the veteran and her representative asserted that 
the April 1986 rating decision failed to comply with 38 
C.F.R. § 3.344.  The 1986 provisions of 38 C.F.R. § 3.344(c), 
like the current provisions of 38 C.F.R. § 3.344(c), provided 
that 38 C.F.R. § 3.344(a) and (b) would apply to ratings in 
effect five years or more.  The Board agrees with the 
representative's contention that 38 C.F.R. § 3.344 applied to 
the veteran's disability evaluation at the time of the 1986 
rating decision at issue, as the veteran's 30 percent 
evaluation had been in effect about 17 years.

The veteran's representative argues, in part, that the RO 
failed to comply with § 3.344 because the examination on 
which the 1986 rating decision was based was not as full and 
complete as the prior examination on which the award of the 
30 percent evaluation was based.  The evidence establishes 
that the April 1969 VA examination which was the basis of the 
30 percent evaluation, as described above, consisted solely 
of examination of visual acuity, a determination that the 
veteran's pupils reacted to light, and visualization of the 
optic disc and macula in each eye.  

The January 1986 eye examination, one of the two examinations 
which proceeded the April 1986 rating decision, included 
evaluation of each of the details noted in the 1969 
examination report, and, in addition, also included specific 
calculation of the refraction required to correct the 
veteran's right eye vision, as the veteran requested.  

Moreover, the veteran underwent a second eye examination, in 
February 1986, prior to the April 1986 rating reduction.  
That examination also included an evaluation of each of the 
details noted in the April 1969 and January 1986 examination 
reports, plus plotting of the central visual field for each 
eye.  Thus, the examinations on which the April 1986 rating 
decision included more complete evaluation of visual acuity 
and ophthalmologic function than the examination in 1969 on 
which the award of the 30 percent evaluation was based.  The 
Board finds that the representative's argument that there was 
CUE because the RO failed to afford full and complete 
examination is inaccurate, because there were two 
examinations prior to the rating reduction, and both 
examinations were more full and more complete than the 
previous ophthalmologic examination of record.

In 1986, 38 C.F.R. § 3.344 provided that, where a disability 
rating was been in effect for five years or more, even if 
material improvement was clearly reflected, the rating agency 
"will" consider "whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  Specifically, the regulation, 
in 1986 (as currently), discussed evaluations of diseases 
subject to temporary or episodic improvement (i.e., manic 
depressive or other psychotic reaction) or of improvement 
following bed rest, and suggested that reductions in these 
cases should not be based on any one examination, except in 
those instances where all the evidence of record clearly 
warranted the conclusion that sustained improvement had been 
demonstrated.  38 C.F.R. § 3.344(a) (1986). 

In this case, the veteran underwent successive examinations 
of visual acuity.  For purposes of evaluating vision, vision 
testing is conducted under ordinary conditions of life, 
unless there is some specific notation that the individual 
has been using an eye patch or some other device to rest the 
eye being examined.  The veteran's representative argues that 
the RO did not address whether the veteran's improved right 
eye vision would be maintained under the ordinary conditions 
of life.  The Board notes, however, that the discussion in 
38 C.F.R. § 3.344 is not expected to apply in every specific 
to each disability for which a veteran may be compensated.  

The regulation read as a whole suggests that the provisions 
of 38 C.F.R. § 3.344 were intended primarily to prevent 
assignment of evaluations of certain disabilities subject to 
remissions and exacerbations based solely on assessment in 
settings not representative of ordinary conditions of life, 
such as manic depressive or other psychotic reaction, and 
with decreased symptoms during a hospitalization.  While the 
RO did not specify that it considered two vision examinations 
conducted more than one month apart representative of vision 
under the ordinary conditions of life in conformance with 
38 C.F.R. § 3.344, the Board finds that the RO's failure to 
so specify does not constitute CUE as its failure to do so 
did not manifestly change the outcome of that decision.  
Likewise, there was no evidence to suggest that the veteran's 
right eye vision was subject to improvement with bed rest or 
subject to temporary improvement, and the fact that the RO 
did not specifically make a finding that the veteran's vision 
was not subject to these factors did not manifestly change 
the outcome of the decision by its failure to do so.  

Moreover, the Board notes that the evidence clearly reflects 
that the veteran reported when she sought ophthalmologic 
examination that she could improve her vision by squinting.  
There was no notation that this was of recent onset or that 
her visual acuity varied.  The evidence further discloses 
that the veteran's left eye vision, was 20/25 uncorrected, 
and 20/20 corrected, both at the time of separation in 1969 
and at the time of VA examinations in 1986.  This evidence 
establishes that the veteran was seeking ophthalmologic care 
because of change in vision in her right eye.

A reasonable person could conclude that the veteran's 
statement that she was seeking ophthalmologic care because 
she had to squint to see better, viewed in contrast to the 
findings 17 years earlier, when she was able to perceive only 
light or only hand movement, represented a material and 
sustained improvement.  The veteran argues, in a February 
1999 statement, that the RO failed to address whether the 
evidence showed "material" improvement when it failed to 
address the finding of "distortion" in the description of 
visual acuity with correction as "20/70 with distortion" in 
the right eye.  

The Board finds that an improvement from "light perception 
only, . . . no finger counting, no hand movement," to 
"20/70 with distortion" is so significant as to be 
considered material without elaboration.  The veteran's 
contention that the RO should have discussed whether the 
improvement was "material" or should have discussed the 
significance of the effect of distortion is, in fact, a 
disagreement as to how the facts were weighed or evaluated.  
Such a disagreement over the evaluation of the facts does not 
establish CUE.  Since the veteran's right eye vision at the 
time of prior examination was hand movement (1969 service 
separation examination finding) or light perception only 
(1969 VA examination finding), the fact that the veteran was 
seeking evaluation to determine if glasses could improve her 
vision clearly establishes improvement.  The Board finds that 
discussion of the significance of "distortion" in vision, 
where the veteran's vision changed from "light perception 
only" to 20/70 with correction, but with distortion, would 
not "manifestly" change the outcome in determining whether 
the veteran's change in vision was either material or 
sustained.

The Board finds that a reasonable person reviewing the 
evidence that the veteran was seeking ophthalmologic care so 
that she did not have to squint to see, despite unchanged 
vision in her left eye, could reasonably conclude that 
sustained improvement in right eye vision had been 
demonstrated.  Reasonable minds could conclude that it was 
appropriate to reduce the rating assigned for disability due 
to decreased right eye vision based on two vision 
examinations, even though those examinations were only 
slightly more than one month apart.  When there is evidence 
both pro and con on the issue it is impossible for the 
appellant to succeed in showing that "the result would have 
been manifestly different."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

Because there was evidence in the veteran's claims file in 
1986 indicating sustained improvement of right eye visual 
acuity, the Board finds that the evidence is against a 
finding of CUE on the basis that the criteria of 3.344 
requiring sustained improvement, material improvement, or 
sustained improvement under the ordinary conditions of life, 
was not met.  The evidence does not demonstrate that, had the 
RO expressly considered the criteria requiring sustained 
improvement, the outcome of the decision would have been 
manifestly different.  See 38 C.F.R. § 20.1403(c). 

The Board recognizes the contention that the April 1986 
rating decision failed to address the provisions of 38 C.F.R. 
§ 3.344, since that rating decision did not specifically 
recite the provisions of that regulation.  However, as the 
January 1986 outpatient VA examination report contained 
information that the veteran was able to see out of the right 
eye, with vision correctable to 20/70 with distortion, it was 
reasonable for the RO to conclude that sustained improvement 
in the veteran's vision had so clearly been demonstrated by 
the evidence of record that further discussion or analysis of 
the regulatory criteria was not required.  The mere failure 
to cite and discuss the regulation was not CUE, particularly 
in light of the absence of any evidence which even remotely 
suggested that the veteran remained without vision better 
than light perception only in the right eye.  The evidence 
does not demonstrate that, had the RO specifically cited 
application of 38 C.F.R. § 3.344, the outcome of the decision 
would have been manifestly changed.  For this reason, the 
Board finds that this alleged error in the April 1986 rating 
decision was not CUE. 

The Board has considered each of the multiple arguments 
raised by the veteran and her representative.  The Board 
finds that the veteran has not identified any circumstance 
that constitutes CUE.


ORDER

The appeal is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

